       Case 2:19-cv-00751-DMC Document 23 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOANG TRONG LE,                                   No. 2:19-CV-0751-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects that plaintiff has informed the Court regarding consent to proceed

21   before a United States Magistrate Judge. Accordingly, the order to show cause issued on July 17,

22   2020, is hereby discharged.

23                  IT IS SO ORDERED.

24

25   Dated: August 6, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
